

 S2163 ENR: Commission on the Social Status of Black Men and Boys Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 2163IN THE SENATE OF THE UNITED STATESAN ACTTo establish the Commission on the Social Status of Black Men and Boys, to study and make
			 recommendations to address social problems affecting Black men and boys,
 and for other purposes.1.Short titleThis Act may be cited as the Commission on the Social Status of Black Men and Boys Act.2.Commission establishment and membership(a)EstablishmentThe Commission on the Social Status of Black Men and Boys (hereinafter in this Act referred to as the Commission) is established within the United States Commission on Civil Rights Office of the Staff Director.(b)MembershipThe Commission shall consist of 19 members appointed as follows:(1)The Senate majority leader shall appoint one member who is not employed by the Federal Government and is an expert on issues affecting Black men and boys in America.(2)The Senate minority leader shall appoint one member who is not employed by the Federal Government and is an expert on issues affecting Black men and boys in America.(3)The House of Representatives majority leader shall appoint one member who is not employed by the Federal Government and is an expert on issues affecting Black men and boys in America.(4)The House of Representatives minority leader shall appoint one member who is not employed by the Federal Government and is an expert on issues affecting Black men and boys in America.(5)The Chair of the Congressional Black Caucus shall be a member of the Commission, as well as 5 additional Members of the Congressional Black Caucus who shall be individuals that either sit on the following committees of relevant jurisdiction or are experts on issues affecting Black men and boys in the United States, including—(A)education;(B)justice and Civil Rights;(C)healthcare;(D)labor and employment; and(E)housing.(6)The Staff Director of the United States Commission on Civil Rights shall appoint one member from within the staff of the United States Commission on Civil Rights who is an expert in issues relating to Black men and boys.(7)The Chair of the United States Equal Employment Opportunity Commission shall appoint one member from within the staff of the United States Equal Employment Opportunity Commission who is an expert in equal employment issues impacting Black men.(8)The Secretary of Education shall appoint one member from within the Department of Education who is an expert in urban education.(9)The Attorney General shall appoint one member from within the Department of Justice who is an expert in racial disparities within the criminal justice system.(10)The Secretary of Health and Human Services shall appoint one member from within the Department of Health and Human Services who is an expert in health issues facing Black men.(11)The Secretary of Housing and Urban Development shall appoint one member from within the Department of Housing and Urban Development who is an expert in housing and development in urban communities.(12)The Secretary of Labor shall appoint one member from within the Department of Labor who is an expert in labor issues impacting Black men.(13)The President of the United States shall appoint 2 members who are not employed by the Federal Government and are experts on issues affecting Black men and boys in America.(c)Membership by political partyIf after the Commission is appointed there is a partisan imbalance of Commission members, the congressional leaders of the political party with fewer members on the Commission shall jointly name additional members to create partisan parity on the Commission.3.Other matters relating to appointment; removal(a)Timing of initial AppointmentsEach initial appointment to the Commission shall be made no later than 90 days after the Commission is established. If any appointing authorities fail to appoint a member to the Commission, their appointment shall be made by the Staff Director of the Commission on Civil Rights.(b)TermsExcept as otherwise provided in this section, the term of a member of the Commission shall be 4 years. For the purpose of providing staggered terms, the first term of those members initially appointed under paragraphs (1) through (5) of section 2 shall be appointed to 2-year terms with all other terms lasting 4 years. Members are eligible for consecutive reappointment.(c)RemovalA member of the Commission may be removed from the Commission at any time by the appointing authority should the member fail to meet Commission responsibilities. Once the seat becomes vacant, the appointing authority is responsible for filling the vacancy in the Commission before the next meeting.(d)VacanciesThe appointing authority of a member of the Commission shall either reappoint that member at the end of that member’s term or appoint another person meeting the qualifications for that appointment. In the event of a vacancy arising during a term, the appointing authority shall, before the next meeting of the Commission, appoint a replacement to finish that term.4.Leadership electionAt the first meeting of the Commission each year, the members shall elect a Chair and a Secretary. A vacancy in the Chair or Secretary shall be filled by vote of the remaining members. The Chair and Secretary are eligible for consecutive reappointment.5.Commission duties and powers(a)Study(1)In GeneralThe Commission shall conduct a systematic study of the conditions affecting Black men and boys, including homicide rates, arrest and incarceration rates, poverty, violence, fatherhood, mentorship, drug abuse, death rates, disparate income and wealth levels, school performance in all grade levels including postsecondary education and college, and health issues.(2)TrendsThe Commission shall document trends regarding the topics described in paragraph (1) and report on the community impacts of relevant government programs within the scope of such topics.(b)Proposal of measuresThe Commission shall propose measures to alleviate and remedy the underlying causes of the conditions described in subsection (a), which may include recommendations of changes to the law, recommendations for how to implement related policies, and recommendations for how to create, develop, or improve upon government programs.(c)Suggestions and commentsThe Commission shall accept suggestions or comments pertinent to the applicable issues from members of Congress, governmental agencies, public and private organizations, and private citizens.(d)Staff and administrative supportThe Office of the Staff Director of the United States Commission on Civil Rights shall provide staff and administrative support to the Commission. All entities of the United States Government shall provide information that is otherwise a public record at the request of the Commission.6.Commission meeting requirements(a)First meetingThe first meeting of the Commission shall take place no later than 30 days after the initial members are all appointed. Meetings shall be focused on significant issues impacting Black men and boys, for the purpose of initiating research ideas and delegating research tasks to Commission members to initiate the first annual report described in section 7.(b)Quarterly meetingsThe Commission shall meet quarterly. In addition to all quarterly meetings, the Commission shall meet at other times at the call of the Chair or as determined by a majority of Commission members.(c)Quorum; rule for voting on final actionsA majority of the members of the Commission constitute a quorum, and an affirmative vote of a majority of the members present is required for final action.(d)Expectations for attendance by membersMembers are expected to attend all Commission meetings. In the case of an absence, members are expected to report to the Chair prior to the meeting and allowance may be made for an absent member to participate remotely. Members will still be responsible for fulfilling prior commitments, regardless of attendance status. If a member is absent twice in a given year, he or she will be reviewed by the Chair and appointing authority and further action will be considered, including removal and replacement on the Commission.(e)MinutesMinutes shall be taken at each meeting by the Secretary, or in that individual’s absence, the Chair shall select another Commission member to take minutes during that absence. The Commission shall make its minutes publicly available and accessible not later than one week after each meeting.7.Annual report guidelinesThe Commission shall make an annual report, beginning the year of the first Commission meeting. The report shall address the current conditions affecting Black men and boys and make recommendations to address these issues. The report shall be submitted to the President, the Congress, members of the President’s Cabinet, and the chairs of the appropriate committees of jurisdiction. The Commission shall make the report publicly available online on a centralized Federal website.8.Commission compensationMembers of the Commission shall serve on the Commission without compensation.Speaker of the House of RepresentativesVice President of the United States and President of the Senate